ORDER
PER CURIAM.
Defendant, William G. McCleery, appeals from the judgment of convictions, entered pursuant to jury verdicts, of forcible rape, section 566.030, RSMo (1994), forcible sodomy, section 566.060, RSMo (1994), and kidnapping, section 565.110, RSMo (1994). The court sentenced defendant, as a persistent sexual offender, to concurrent terms of imprisonment of thirty years each on the rape and sodomy counts and to a term of imprisonment of ten years on the kidnapping count to be served consecutively to the rape and sodomy counts. The trial court stated that all counts were to be served “concurrent to a Jackson County rape conviction.”
We have reviewed the record on appeal and find no jurisprudential purpose would be served by a written opinion. The judgment is affirmed. Rule 30.25(b).